Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claims 1 and 11 are objected to because of the following informalities:  mouth is misspelled as “month”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claims 1-5 and 11-15 is unclear. Limitation “sized to be comfortably insertable into a mammalian month” is unclear. The specification does not define what size is considered to be comfortably insertable into the mouth. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 8, 11-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock (US 5,369,831).

3.	Addressing claim 1, Bock discloses a system for treating mammalian teeth and gum pain, including:
a base including a controllable vibrational transducer (Fig. 1; the handle with battery and electronics driving module); 
a teeth and gum engaging head coupled to the vibrational transducer to receive vibrations generated by the transducer, the head having two substantially continuous planar surface areas separated by a width less than the heights of the planar surface areas, the head made substantially of a pliable medical grade material and sized to be comfortably insertable into a mammalian month having teeth and gum to be treated (see col. 3, lines 1-20, col. 4, lines 4-10, Figs. 1-3 and 6D-E; the inside and outside surface of head 32 and 72 are planar surface; there is a width for the handle 22 to be insert into the brush head 32/72).

4.	Addressing claims 2-4 and 8, Bock discloses: 

wherein the teeth and gum engaging head is coupled to the vibrational transducer via a substantially rigid extension directly coupled to the vibrational transducer (see Figs. 1 and 6D, E; the handle 22 is rigid that couple to transducer 28 and 22 is couple/insert into head 32/72 therefore transducer 28 is also couple to head 32/72);
wherein the teeth and gum engaging head is removably coupled to the vibrational transducer via a substantially rigid extension directly coupled to the vibrational transducer and indirectly couplable to the teeth and gum engaging head (see Figs. 1-2 and 6B,D, E; the handle 22 is rigid that couple to transducer 28 and 22 is couple/insert into head 32/72 therefore transducer 28 is also couple to head 32/72);
wherein the base includes a proximal end and distal end and a longitudinal axis therebetween, and the teeth and gum engaging head includes an extension extending from the two substantially continuous planar surface areas, the extension configured to be removably couplable to the base distal end (see Figs. 1-2 and 6B,D, E; handle has proximal and distal end; extension elements 40, 82 and 104);
including a control module electrically coupled to the transducer and a user interface coupled to the control module to enable a user to trigger the operation of the transducer for a predetermined period of time (see col. 3, lines 1-20; element 26 is the control module; this is an electric toothbrush so it is inherently has a power on/off button which is the user interface couple to the control module);

5.	Addressing claims 11-14 and 18, the system in claims 1-4 and 8 perform the method in claims 11-14 and 18 therefore claims 11-14 and 18 are being rejected for the same reason as claims 1-4 and 8. 

	Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 5,369,831) and in view of Center et al. (US 5,311,632).

8.	Addressing claims 5 and 15, Bock does not disclose substantially rigid extension directly coupled to the vibrational transducer and indirectly couplable to the teeth and gum engaging head extension. In the same field of oral hygiene, Center discloses substantially rigid extension directly coupled to the vibrational transducer and indirectly couplable to the teeth and gum engaging head extension (see Figs. 2-4, extension 52 directly couple to transducer 49 and extension 52 indirectly couple to head). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bock to have substantially rigid extension directly coupled to the vibrational transducer and indirectly couplable to the teeth and gum engaging head extension as taught by Center because this is a designer choice that only require routine skill in the art. KSR rationale (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. How to arrange connection to transducer and where to arrange connection to transducer is a designer choice that only require routine skill in the art and does not change the operation principle. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

9.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 5,369,831) and in view of Huang et al. (US 2019/0000601).

10.	Addressing claims 6 and 16, Bock does not disclose pressure sensor and detect pressure to cause the device to vibrate. In the same field of oral hygiene, Huang disclose pressure sensor and detect pressure to cause the device to vibrate (see [0024-0025]; Huang also disclose control sonic/ultrasound vibration pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bock to have pressure and detect pressure to cause the device to vibrate as taught by Huang because detect teeth pressure and automatically activate the device to clean teeth (see [0055]).

11.	Addressing claims 7 and 17, Bock does not disclose vibrate at 10,000 to 10,000,000 pulses (10 khz to 10 mhz). This is well-known in the field that oral hygiene device especially toothbrush operates at 300 khz to 350 khz. Examiner takes official notice. Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 5,369,831) and in view of Sokol et al. (US 2014/0259474).

13.	Addressing 9-10 and 19-20, Bock does not explicit disclose user interface to control vibration rate, time and pattern. In the same field of oral hygiene, Sokol discloses buttons/user interface to control vibration rate, time and pattern (see Fig. 1, [0070], [0074], [0093] and [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bock to have a user interface to control vibration rate, time and pattern as taught by Sokol because this allow to user to control the operation of the device to adjust treatment (see [0074]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0209650 (see [0074]; operate frequency at 300 khz to 350 khz); US 2020/0121428 and US 2019/0183619. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793